Houck, J.,
On April 4, 1927, while in prison awaiting trial on a charge of homicide, Mary Franks Heine was adjudged insane, and was committed to the Schuylkill County Hospital for Mental Diseases “to be there detained and treated as an insane patient at the expense of the County of Schuylkill until the further order of the court.” Subsequently, to the above number and term, the First National Bank & Trust Company of Frackville was appointed her guardian. On March 4, 1935, she was adjudged competent to take care of her own property and her guardian was directed to file an account. The First National Bank & Trust Company of Frackville is now in the hands of James J. Hampford, receiver, and he filed a first and final account on October 16,1935. Monday, November 11, 1935, was fixed as the time for audit, due notice of which was given by proper advertisement as well as by personal notice to the ward.
It appears from the account that there is a balance for distribution of $523.03. At the audit, the following additional credits were claimed: James A. Dolphin, counsel fee, $30; Schuylkill Legal Record, notice of audit, $11.90; Pottsville Republican, notice of audit, $11.35; notary public, fees, $1.50; prothonotary, fees, $5.25; United States Post Office, registry fees, 42 cents; accountant’s commission, $29.66; total, $90.08. These credits are allowed, making the balance for distribution $432.95. The Schuylkill County Hospital for Mental Diseases presented a claim for care and treatment of the ward from April 4, 1927, to October 6, 1933, being 339 5/7 weeks at $3.50 per week, a total of $1,189. It is conceded that the hospital, if entitled to recover at all, is entitled to recover only for care and treatment rendered within a period of six years last past. This would be from November 11, 1929, to October 6, 1933, or 203 3/7 weeks, which, at $3.50 a week, amounts to $711.71. The Schuylkill County Hospital for Mental Diseases claims *683the entire balance for distribution as does the ward herself.
We think it clear that the hospital is entitled to the entire fund. Section 502 of The Mental Health Act of July 11, 1923, P. L. 998, provides that the expenses of commitment and removal to a hospital for mental diseases of any person charged with a criminal olfense or of any prisoner who, before trial, is found to be insane, shall be paid by the county in which such prisoner is committed and the county “may recover such expenses from the estate of the person or prisoner, or from the person liable for his support, but not from any poor district.” Section 507 of the same act provides that the expenses of the care and maintenance of insane prisoners shall be paid in the same manner as the costs of commitment of such prisoner as provided in section 502. Under these sections, the cost of care and treatment is recoverable by the county from the estate of the prisoner.
The Act of March 15, 1911, P. L. 13, which created the Schuylkill County Hospital for Mental Diseases, gives the trustees the right to recover any or all expenses or charges for the care and maintenance of any insane person committed to the institution in like manner as debts are now recoverable by law. Consequently, the trustees of the Schuylkill County Hospital for Mental Diseases, standing in the place of the county, are entitled to the entire balance for distribution since it is less than the cost of care and treatment incurred during the six-year period prior to the audit and the presentation of their claim.

Order

And now, December 2,1935, the first and final account of James J. Hampford, receiver of the First National Bank & Trust Company of Frackville, showing a balance for distribution of $523.03, is confirmed nisi; the additional credits claimed on behalf of accountant, amounting to $90.08, are allowed, reducing the balance *684for distribution to $432.95; and it is further ordered and directed nisi that the entire balance for distribution, to wit, $432.95, be paid by the guardian to the trustees of the Schuylkill County Hospital for Mental Diseases.